                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DANTE K. MUHAMMAD,

     Plaintiff,
v.                                       Case No. 19-12614
                                         Honorable Victoria A. Roberts
WELLS FARGO BANK, N.A., et al.,

     Defendants.
______________________________/

           ORDER: (1) GRANTING DEFENDANTS’ MOTION TO
     DISMISS [ECF No. 9]; (2) DISMISSING THE COMPLAINT WITH
     PREJUDICE; (3) DEEMING MOOT PLAINTIFF’S MOTION FOR
        TEMPORARY RESTRAINING ORDER [ECF No. 21]; AND
       (4) IMPOSING PRE-FILING RESTRICTIONS ON PLAINTIFF


I.   INTRODUCTION

     Pro se Plaintiff Dante K. Muhammad (“Plaintiff”) filed this case

against Wells Fargo Bank, N.A. and Government National Mortgage

Association (“Ginnie Mae”; collectively “Defendants”). He seeks to stop an

impending foreclosure. Defendants move to dismiss the complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6).

     Defendants’ Motion to Dismiss [ECF No. 9] is GRANTED, and the

Complaint is DISMISSED WITH PREJUDICE.

     Plaintiff’s Motion for Temporary Restraining Order [ECF No. 21] is

MOOT.
          Consistent with the pre-filing restrictions set forth below, the Court

PROHIBITS Plaintiff from filing future actions against Defendants and/or

regarding the underlying Property without first obtaining Court approval.

II.       BACKGROUND

          On June 16, 2015, Muhammad obtained a loan for $159,800 from

Wells Fargo to purchase property located at 24604 Templar Ave.,

Southfield, MI 48075 (the “Property”). As security for the loan, Plaintiff

gave Wells Fargo a mortgage encumbering the Property, which was

recorded on June 23, 2015.

          Not long after obtaining the loan, Plaintiff defaulted on it, and Wells

Fargo initiated foreclosure proceedings. On March 24, 2016, five days

before the foreclosure sale was originally scheduled to occur, Plaintiff filed

a thirteen-count complaint in this Court against Wells Fargo attempting to

void the mortgage and take the Property free and clear of the loan. Wells

Fargo moved to dismiss the complaint. In September 2016, the Court

granted the motion and dismissed the case.

          Plaintiff filed two other actions regarding the Property and his loan

obligations – one of which was a bankruptcy petition. The other was a

case similar to this one which he voluntarily dismissed one month after

filing.
                                           2
       Plaintiff filed the current Complaint on September 6, 2019 – four days

before a foreclosure sale of the Property was scheduled to occur. Although

the Complaint is conclusory and mostly incomprehensible, Plaintiff again

attempts to invalidate Wells Fargo’s interest in the Property and challenge

its right to foreclose. To do so, Plaintiff relies on UCC financing statements

identifying a non-party – The Temple of Ansar Al-Haqq (“the Temple”) – as

a secured party for a hot tub and sauna.

       Based on that, Plaintiff appears to allege that the Temple’s claim in/to

the Property is superior to Wells Fargo’s; the promissory note and

mortgage lien are unenforceable; and “[D]efendants have wrongfully

exercised dominion or control over the [P]laintiff’s personal property.”

       Defendants move to dismiss the Complaint.

III.   LEGAL STANDARD

       A motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) tests a complaint’s legal sufficiency. The federal rules require that

a complaint contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Indeed, “[t]o

survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
                                        3
v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible where the

facts allow the Court to infer that the defendant is liable for the misconduct

alleged. Id. This requires more than “bare assertions of legal conclusions”;

a plaintiff must provide the “grounds” for his or her “entitlement to relief.”

League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th

Cir. 2007); Twombly, 550 U.S. at 555 (while detailed factual allegations are

not required, a pleading must offer more than “labels and conclusions” or “a

formulaic recitation of the elements of the cause of action”). Ultimately, the

question is “‘not whether [the plaintiff] will ultimately prevail’ . . . but whether

[the] complaint [is] sufficient to cross the federal court’s threshold.” Skinner

v. Switzer, 562 U.S. 521, 529-30 (2011) (citations omitted).

      In deciding a motion under Rule 12(b)(6), the Court must construe the

complaint in the light most favorable to the plaintiff, accept as true all well-

pled factual allegations, and draw all reasonable inferences in favor of the

plaintiff. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

Cir. 2008). The Court “may consider the Complaint and any exhibits

attached thereto, public records, items appearing in the record of the case

and exhibits attached to defendant’s motion to dismiss so long as they are

referred to in the Complaint and are central to the claims contained

therein.” Id.
                                         4
IV.   DISCUSSION

      Among other things, Defendants say the Court should dismiss the

Complaint because it is barred by res judicata and because Plaintiff fails to

state a claim under Rule 12(b)(6). The Court agrees.

      Although the Court construes a pro se plaintiff’s complaint liberally,

Erickson v. Pardus, 551 U.S. 89, 94 (2007), that “leniency . . . is not

boundless,” and “basic pleading standards” still must be satisfied. Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004). Specifically, a pro se plaintiff’s

complaint still “must plead facts sufficient to show a legal wrong has been

committed from which plaintiff may be granted relief.” Goodell v. Anthony,

157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

      Construing the Complaint liberally, the Court finds that Plaintiff fails to

“plead facts sufficient to show a legal wrong has been committed from

which [he] may be granted relief.” Id.

      To the extent Plaintiff alleges Wells Fargo has no enforceable interest

in the Property, Plaintiff’s claims are wholly conclusory and fail to state a

claim upon which relief may be granted. See Iqbal, 556 U.S. at 678;

Twombly, 550 U.S. at 555, 570. These claims are also barred by res

judicata, because Plaintiff already challenged Wells Fargo’s interest in the

Property and right to foreclose in the prior case before this Court. See
                                       5
Musleh v. Am. Steamship Co., 326 F. Supp. 3d 507, 515-16 (E.D. Mich.

2018). To the extent any specific claim on this basis was not alleged in the

earlier action but is alleged now, the claim is still barred because Plaintiff

could have, and should have, alleged it in that case. See id.

      Plaintiff’s claim that Defendants wrongfully exercised control over his

personal property also must be dismissed under Rule 12(b)(6). This claim

is conclusory and incomprehensible; Plaintiff fails to provide the grounds for

his entitlement to relief. See Bredesen, 500 F.3d at 527.

      Finally, Plaintiff’s claims that the Temple has a superior claim in/to the

Property than Wells Fargo is conclusory and nonsensical. These claims

fail to satisfy the pleading requirements required under Twombly and Iqbal.

Moreover, even if these allegations set forth a plausible claim, Plaintiff

lacks standing to bring a claim on behalf of the Temple. Finally, if Plaintiff

had standing to assert these claims on behalf of the Temple, they would be

barred by res judicata because Plaintiff could have asserted them in the

prior action. See Musleh, 326 F. Supp. 3d at 515-16.

      Plaintiff fails to state a plausible claim to relief; the Complaint must be

dismissed.




                                       6
V.    PRE-FILING RESTRICTION

      Defendants ask the Court to impose pre-filing restrictions on Plaintiff

to prevent him from abusing the judicial system in the future. They say

Plaintiff is likely to continue to abuse the judicial process based on his

history of filing meritless lawsuits against them to avoid making loan

payments and delay a foreclosure sale of the Property.

      The Court has the authority to impose pre-filing restrictions on

litigants with a history of filing repetitive, frivolous, or vexatious cases.

Futernick v. Sumpter Twp., 207 F.3d 305, 314 (6th Cir. 2000); Clapper v.

Clark Dev., Inc., No. 14-3500, 2015 WL 13688415, at *3 (6th Cir. Apr. 29,

2015). The Court can require those litigants to obtain Court approval

before filing further pleadings. Id.

      Such restriction is appropriate here.

      Accordingly, the Court PROHIBITS Plaintiff from filing future actions

against Defendants and/or regarding the Property without first obtaining

Court approval. To seek Court approval, Plaintiff must file an ex parte

motion in this case – even though the case will be closed – setting forth the

request and explaining why the new complaint is not frivolous. Plaintiff

must attach the proposed complaint to his request. He must also deliver a

printed copy of the request and proposed complaint to the Court.
                                         7
      If Plaintiff files an action regarding the Property and/or against

Defendants without first obtaining Court approval, the Court may strike the

complaint or dismiss the case with prejudice, and may impose sanctions on

Plaintiff, including monetary sanctions and/or an award of costs and

attorney fees.

VI.   CONCLUSION

      Defendants’ Motion to Dismiss [ECF No. 9] is GRANTED. The case

is DISMISSED WITH PREJUDICE.

      Plaintiff’s Motion for Temporary Restraining Order [ECF No. 21] is

MOOT.

      Consistent with the pre-filing restrictions set forth above, the Court

PROHIBITS Plaintiff from filing future complaints against Defendants

and/or regarding the Property without first obtaining Court approval.

      IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: February 12, 2020




                                       8
